Citation Nr: 0630502	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  97-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to the veteran's service-
connected bilateral knee disorder.

2.  Entitlement to service connection for a bilateral heel 
disorder, to include as secondary to the veteran's service-
connected bilateral knee disorder.

3.  Entitlement to an increased evaluation for bilateral knee 
hypertrophic arthritis, with both knees currently rated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for synovitis, 
with chondromalacia and chondrocalcinosis, post surgery, of 
the left knee, currently rating as 20 percent disabling.  

5.  Entitlement to an increased evaluation for synovitis, 
with chondromalacia and chondrocalcinosis, post surgery, of 
the right knee, currently rating as 20 percent disabling.  

6.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 29, 1986?

7.  Entitlement to an effective date prior to August 8, 1994, 
for the granting of entitlement to total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disabilities (TDIU).

8.  Entitlement to an effective date prior to May 1, 2001, 
for the granting of service connection for synovitis, with 
chondromalacia and chondrocalcinosis, post surgery, of the 
left knee.

9.  Entitlement to an effective date prior to May 1, 2001, 
for the granting of service connection for synovitis, with 
chondromalacia and chondrocalcinosis, post surgery, of the 
right knee.


WITNESSES AT HEARING ON APPEAL

Appellant and R. Fischbein, MD


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has requested that he be allowed to provide 
testimony before a Veterans Law Judge prior to the Board's 
issuance of a decision on the merits of his claim.  Pursuant 
to 38 C.F.R. § 20.703 (2006), an appellant may request a 
hearing before the Board subject to the restrictions of 38 
C.F.R. § 20.1304 (2006).  A hearing on appeal will be granted 
if an appellant, or her representative, expresses a desire to 
appear in person.  See 38 C.F.R. § 20.700 (2006).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO/AMC must schedule such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904(a)(3) (2006).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO/AMC should schedule the appellant 
for a Travel Board hearing, as requested 
by the appellant.  See 38 C.F.R. §§ 
20.703, 20.704, 20.1304 (2006).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until he is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



